 1 COURTNEY C. WENRICK (State Bar No. 286380)
   ccw@severson.com
 2 SEVERSON & WERSON
   A Professional Corporation
 3 The Atrium
   19100 Von Karman Ave., Suite 700
 4 Irvine, CA 92612
   Telephone: (949) 442-7110
 5 Facsimile: (949) 442-7118
 6 MARK D. LONERGAN (State Bar No. 143622)
   mdl@severson.com
 7 REBECCA S. SAELAO (State Bar No. 222731)
   rss@severson.com
 8 SEVERSON & WERSON
   A Professional Corporation
 9 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
10 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
11
   Attorneys for Defendant
12 WELLS FARGO BANK, N.A.
13
                                     UNITED STATES DISTRICT COURT
14
                 EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
15
     ARSENIO SORIANO,                              Case No. 2:18-cv-01800-MCE-KJN
16                                                 Hon. Morrison C. England, Jr.
                        Plaintiff,                 Courtroom 7, 14th Floor
17
               vs.
18                                                 ORDER DISMISSING WELLS FARGO
   WELLS FARGO BANK, N.A.; EXPERIAN                WITH PREJUDICE
19 INFORMATION SOLUTIONS, INC.; and
   EQUIFAX INFORMATION SERVICES
20 LLC,                                            Action Filed:   June 28, 2018
21                      Defendant.
22
23
24
25
26
27
28

     07685.2122/14808197.1
                                                  ORDER DISMISSING WELLS FARGO WITH PREJUDICE
 1            Pursuant to the stipulation of the Parties, Wells Fargo Bank, N.A. is dismissed with
 2 prejudice and each party shall bear its own attorneys’ fees and costs. This case shall proceed on
 3 Plaintiff’s remaining claims.
 4            IT IS SO ORDERED.
 5 Dated: May 29, 2019
 6
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     07685.2122/14808197.1
                                                       ORDER DISMISSING WELLS FARGO WITH PREJUDICE
